DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 17-18 of the remarks filed 4/19/2022, with respect to the anticipation rejection of claims 1, 14, and 27 have been fully considered and are persuasive.  The rejection of claims 1, 14, and 27 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-14, 16-27, and 29-39 are allowed.
	Please see Applicant’s remarks concerning reasons for allowability over the cited prior art.  Examiner adopts this reasoning as his own.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada et al. (WO 2017/111065), disclose a print head control circuit comprising a plurality of terminals (ZN: Fig. 8), Yamada et al. also disclose a diagnosis circuit (determination circuit 20) that diagnoses whether or not normal discharge of liquid is possible.  Yamada et al. also disclose a diagnosis circuit that diagnoses whether or not discharge is possible according to diagnosis signals related to the state of ink in the ejectors based on residual vibration.  Yamada et al. do not make the diagnosis based on a first diagnosis signal, a second diagnosis signal, a third diagnosis signal, and a fourth diagnosis signal, as required by the independent claim(s).
	Kameyama et al. (US 2014/0247299 A1), previously cited, discloses a print head control circuit comprising a plurality of terminals (111-117), which input a plurality of diagnosis signals (EX1-EX4) and a plurality of voltage signals (GND, V).  Kameyama et al. also discloses a diagnosis circuit that diagnoses whether or not discharge is possible according to diagnosis signals related to the electrical connection state of the print head.  Kameyama et al. do not disclose that the first diagnosis signal propagation wiring and the second votage signal propagation wiring are located to be adjacent to each other in a direction in which the first diagnosis signal propagation wiring and the second diagnosis signal propagation wiring are aligned.
	Morever, it does not appear that an artisan would not have been motivated to modify Yamada et al.’s residual vibration detection circuitry to diagnose whether or not normal discharge of liquid is possible based on a combination of signals related to residual vibration (i.e. Yamada et al.’s signal Tsig) and signals related to electrical connection (i.e. Kameyama et al.’s EX signals).
	Nakajima et al. (US 2019/0160811 A1) disclose a print head control circuit comprising a plurality of terminals (Ta/Tb), including terminals to which a plurality of diagnosis signals (detection signals Sdet) are input (Fig. 14), wherein the plurality of terminals are aligned (Fig. 13).  Nakaima et al. teach that each diagnosis signal terminal is coupled to a second voltage signal (Vdd) terminal (Fig. 15), and that a plurality of diagnosis signals may be input to a diagnosis circuit (input to detection termination circuit 213: for each set of detection terminals, described in paragraph 158).  However, there is no indication in Nakajima et al. that a first diagnosis signal propagation wiring and a second voltage signal propagation wiring are located adjacent to each other.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853